            Case 4:20-cv-00427-JM Document 199 Filed 06/17/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

IAN MOYTOY,                                                                        PLAINTIFF
REG. #05449-010

v.                                     4:20CV00427-JM-JTK

BILL HIGGINS, et al.                                                           DEFENDANTS

                                              ORDER

         Defendants’ unopposed Motion to Dismiss Plaintiff’s case with prejudice (Doc. No. 192)

is GRANTED.1

         Defendants’ second Motion for Extension of Time (Doc. No. 198) is DENIED as moot.

         An appropriate Judgment shall accompany this Order.

         IT IS SO ORDERED this 17th day of June, 2021.




                                                       ____________________________________
                                                       JAMES M. MOODY, JR.
                                                       UNITED STATES DISTRICT JUDGE




1
    Plaintiff does not oppose this dismissal. (Doc. No. 192-1)
